—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 7, 2002, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left his employment as an audio-visual technician and theatrical rigger without good cause. Claimant testified that he quit because he was dissatisfied with the work assignments, the unsafe nature of the work and the hostility encountered from his supervisor and coworkers. General dissatisfaction with work conditions have been found not to constitute good cause for leaving employment (see Matter of Chereshnev [Commissioner of Labor], 296 AD2d 804 [2002]; Matter of Stearns [Commissioner of Labor], 256 AD2d 781 [1998]). The record establishes that claimant was given cleaning jobs because he had no experience in theatrical rigging and felt unsafe given the required height involved with such work. Claimant’s complaints regarding criticism from his supervisor and conflicts with coworkers also do not constitute good cause for resigning (see id.). Finally, the record fails to substantiate claimant’s assertion that the work environment was unsafe due to conflicts with coworkers. Claimant’s remaining contention has been reviewed and found to be without merit.
Mercure, J.P., Spain, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.